DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Claims 1-25 in the reply filed on 05/24/2022 is acknowledged.  Withdrawal of Claims 26-71, in the reply filed by the Applicant on 05/24/2022 is acknowledged.

Information Disclosure Statement
The Information Disclosure Statements (IDS’s) submitted on 06/10/2019, 07/21/2020, 09/14/2020, and 11/05/2020 were considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to Claim 1, the terms “useful as part of a phonovoltaic pile of one or more contiguous phonovoltaic cells” and “icosahedral boron” render the claim indefinite.  Firstly, it is unclear as to what parameters and values constitute a phonovoltaic pile to be useful or not, and what structure is referred to for cells being contiguous.  Secondly, it is unclear as to what composition and structure corresponds to “icosahedral boron” and what does not; therefore, the metes and bounds of the claim are not clearly defined, and the terms render the claim indefinite.
	For purposes of Office examination, the Examiner is unable to apply prior art to the first term, and broadly interpreting the second term to mean a material containing boron.

	In regards to Claim 6, the term “Oz” renders the claim indefinite.  There is no range of allowable values for the variable z within the chemical formula of the claim; therefore, the metes and bounds of the claim are not clearly defined and the term renders the claim indefinite.
	For purposes of Office examination, the Examiner is unable to apply art to the indefinite chemical formula.

	In regards to Claim 16, the phrase “substantially free of Jahn-Teller distortion” renders the claim indefinite.  It is unclear as to what parameters and range of values constitute layers to be “substantially free” of the distortions and what does not.  Therefore, the metes and bounds of the claim are not clearly defined, and the phrase renders the claim indefinite. 
	For purposes of Office examination, the Examiner is unable to apply prior art to the aforementioned phrase.

	In regards to Claim 24, the term “about 4 nm” renders the claim indefinite.  It is unclear as to what range of values and tolerances constitute “about 4 nm” and what does not; therefore, the metes and bounds of the claim are not clearly defined, and the term renders the claim indefinite.
	For purposes of Office examination, the Examiner is broadly interpreting the term to mean within a margin of 30%.

In addition to the rejections set forth above, Claims 2-25 depend from claims rejected under 35 U.S.C. 112(b) and incorporate the limitations within these claims. Therefore, these claims are rejected for the reasons set forth above on the claims from which the claims respectfully depend.

Allowable Subject Matter
Claims 1-25 are in condition to be allowed, pending §112(b) rejections to be resolved.
The following is a statement of reasons for the indication of allowable subject matter:  With the §112(b) rejections outstanding, Claims 1-25 contain allowable subject matter not taught or suggested in prior art.  In particular, there was no prior art reference or combination thereof that taught the limitations directed to a phonovoltaic cell having a first boron layer with icosahedral boron and hydrogen, and a second boron layer with icosahedral boron, hydrogen, and oxygen.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  United States Patent Application Publication No. US 2001/0035206 (Wada) teaches A thin film solar cell comprises a p-layer, an i-layer and an n-layer formed in this order as a pin junction on a substrate in which the p-layer and the i-layer are thin silicon films each containing a crystalline component, and the p-layer contains p-type impurities of 0.2 to 8 atom % and has a thickness of 10 to 200 nm (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN CT LI/
Examiner
Art Unit 1784


/Daniel J. Schleis/Primary Examiner, Art Unit 1784